Citation Nr: 1121816	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lower back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from March 1985 to July 1985, from October 1993 to March 1994, from March 1998 to October 1998, and from July 2009 to June 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has been prescribed bed rest to treat incapacitating episodes of intervertebral disc syndrome.

2.  Even considering pain and other functional limitation, the Veteran has demonstrated range of motion in his lumbosacral spine that exceeds 60 degrees of forward flexion and 120 degrees of combined motion.

3.  The Veteran's back disability has not been shown to be manifested by muscle spasm or guarding of such severity to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  No neurologic disability has been associated with the Veteran's lower back disability.

5.  The Veteran does not have ankylosis in his lower back.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for a lower back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5239 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran filed a claim in February 2008 seeking service connection for a lower back disability.  Service connection was initially granted by an August 2008 rating decision, which assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5239.  The Veteran appealed and a 10 percent rating was subsequently granted in January 2010 with the effective date for the grant assigned as of the date the Veteran's claim was received.  Nevertheless, because a 10 percent rating is not considered to be a complete grant of the benefits being sought by the Veteran, his claim continues.

As noted, the Veteran currently receives a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under that diagnostic code, the Veteran's lower back disability is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, it was specifically noted at a VA examination in July 2008 that the Veteran had not been prescribed bed rest.  In fact, the Veteran denied having had an incapacitating episodes of intervertebral disc syndrome in the previous year.  No other medical evidence of record shows any incapacitating episodes of intervertebral disc syndrome.  As such, it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured vertebra is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In this case, the Veteran indicated in his February 2008 claim that he injured his back while on active duty.  He was provided with a VA examination in July 2008, and the examiner linked the Veteran's current back disability to his military service.  As such, service connection was granted, and the issue turned to appropriately rating the Veteran's back disability.

At the examination, the Veteran reported that he had to be cautious with his activities and occasionally had to stop activity until back pain subsided.  He indicated that he would experience flare-ups with training and with physical training tests.  The examiner found no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The examiner specifically indicated that the Veteran had a normal gait and no abnormal spinal contour.  Additionally no ankylosis was seen.

Range of motion testing was conducted; and while the Veteran as noted to give poor effort on active testing, he nevertheless still demonstrated forward flexion from 0-80 degrees, extension from 0-20 degrees, and lateral rotation and lateral flexion from 0-30 degrees bilaterally.  Additionally, the examiner indicated that no pain was noted and he found that on repetitive motion testing, range of motion values were unchanged from the baseline values that were reported; and no pain, weakness, fatigue or incoordination was noted.

In April 2008, a private physician indicated that the Veteran had pain with forward flexion of the lumbosacral spine, but he did not specify the extent to which the pain limited the range of motion in the Veteran's lower back.  Nevertheless, the Veteran was found to be in no acute distress at this appointment, he was able to walk on heels and toes, and he had a stable gait.

VA treatment records were sought by the RO, but it was noted that there was no record of the Veteran receiving any VA outpatient treatment for his back disability.

As such, the evidence fails to show forward flexion of the Veteran's lumbosacral spine that was limited to 60 degrees or less or combined range of motion of the lumbosacral spine that was limited to less than 120 degrees.  Similarly, there is no showing that either muscle spasms or guarding has resulted in either an abnormal gait or abnormal spinal contour.  Therefore, the criteria for an orthopedic rating in excess of 10 percent is not shown by the evidence of record.

The regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  However, in this case there is no showing of a neurologic disability as a result of the Veteran's service connected lower back disability.  

For example, at the July 2008 VA examination, motor testing was 5/5 in both lower extremities; there was normal muscle tone with no evidence of atrophy; sensory testing was normal with pinprick, light touch, and position sense; and reflex testing was generally normal.  The Veteran also denied having any radiating pain.  

Additionally, no neurologic disability has been shown in the claims file.  In April 2008, private records indicated that the Veteran had intact motor and sensory testing, and that deep tendon reflexes were symmetrical at the patella and Achilles.

Therefore, a separate neurologic rating is not warranted.

Given the findings as discussed above, the criteria for a schedular rating in excess of 10 percent have not been met, and the Veteran's claim is therefore denied. 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's lower back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion which are contemplated in the rating assigned.  While the Veteran's lower back disability was noted to cause some occupational impairment, these effects (such as decreased mobility, problems lifting, and pain) are precisely what would be anticipated with a back disability such as the Veteran's and therefore the manifestations of the Veteran's lower back disability are not considered to be unique.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 

Therefore, the Veteran's claim for a back rating in excess of 10 percent is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a lower back disability was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained private treatment records, and there is no record of the Veteran receiving VA treatment for his back.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

In his January 2008 notice of disagreement, the Veteran asked that his Guard unit records be considered.  These were obtained and reviewed, but they fail to show that a higher rating is warranted, as they did not document range of motion measurements, they did not document any incapacitating episodes of intervertebral disc syndrome and they did not show either an abnormal gait or an abnormal spinal contour during the course of the Veteran's appeal/claim.  

It is noted that the Veteran did serve one additional period on active duty since his notice of disagreement, but he has not reported receiving any treatment for his back during this period.  As such, VA is not on notice that any medical records are outstanding that must be obtained in order to make a fair determination in the Veteran's claim.  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's lower back disability since the July 2008 VA examination; and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Moreover, the Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

In his substantive appeal, the Veteran argued that another VA examination should be conducted, because he had taken muscle relaxants and pain medication the morning of his examination, which he felt led to an inaccurate result.  However, the Board is aware of no requirement to evaluate impairment arising out of service connected disability during a period when appropriate treatment is withheld.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a lower back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


